12/09/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs December 6, 2022

                   NEWT CARTER v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Madison County
                     No. C-11-282     Roy B. Morgan, Jr., Judge


                              No. W2022-00474-CCA-R3-PC


In 2008, a Madison County jury convicted the Petitioner, Newt Carter, of aggravated rape
and aggravated burglary. The trial court imposed an effective sentence of twenty-five
years. Multiple filings ensued, the last of which was a motion to reopen post-conviction
proceedings. The trial court held a hearing and denied relief. On appeal, the Petitioner
contends that his motion to reopen should have been granted based on newly discovered
evidence that he received the ineffective assistance of counsel. After review, we dismiss
the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JOHN W.
CAMPBELL, SR., and KYLE A. HIXSON, JJ., joined.

William J. Milam, Jackson, Tennessee, for the appellant, Newt Carter.

Jonathan Skrmetti, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Michelle R. Shirley,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                          OPINION
                                  I. Facts and Background

         This case arises from the Petitioner’s rape and burglary of the victim, his girlfriend’s
mother, while wielding a weapon. In an opinion addressing his petition for post-conviction
relief, this court summarized the facts as follows:
        At 5:00 a.m., the victim awoke to a man tapping her temple with a
gun. The man wore a stocking cap over his face and was otherwise naked.
He whispered to her to “drop ‘em.” When she hesitated to remove her
clothes, he told her to “[h]urry up.” She did not recognize his voice, and she
could not tell what race the man was. She removed her clothes, and the man
instructed her to lie down on the bed. He fondled her breast and moved his
hand between her legs. Then, he told her to “suck it.” She performed oral
sex on him until he told her to get on her knees on the bed. The victim
testified that he penetrated her vagina with his penis. She was unable to tell
whether he wore a condom. After approximately five minutes, he stopped
and laid down, ordering her to get on top of him. He penetrated her again.
The victim said that after he was finished, he ordered her to clean up.
Throughout the rape, he pointed the gun at her head. She went into her
bathroom and washed her vaginal area. The victim testified that she was able
to see at that point that the man was dark-skinned and five feet, ten inches,
tall. He told her to “[g]et on up in there[,]” and she complied by washing the
interior of her vaginal area with a washcloth. While she washed, the man ran
downstairs and out the back door. She waited before she went downstairs
and locked the door.

        After she locked the door, she returned upstairs and began calling her
daughter. She heard a noise at her window and shut off her phone before
completing the call. The victim said that she took a bat out of her bedroom
closet and stood in her room until she gathered the courage to call her
daughter. When she called, her daughter answered the phone, but the
[Petitioner] “grabbed the phone.” She told him what happened to her. He
arrived at her apartment, letting himself in with a key. The victim said that
she was unsure what time the police arrived because she was hysterical. The
police took her to the emergency room, where hospital personnel examined
her utilizing a rape kit, which involved taking her blood and examining her
genital area. The victim testified that she had known the [Petitioner] for six
years. She had never had a sexual relationship with him.

       ....

        On redirect examination, the victim testified that she began to suspect
the [Petitioner] “because he was acting funny, and he said, ‘They can’t get
me. . . . They can’t get me for that.’”

       ....


                                      2
             Jackson Police Investigator Danielle Jones testified that she first met
      the victim at the hospital on July 1, 2006. Later on the same day, she spoke
      with the [Petitioner]. She considered him to be a possible witness because
      he was the last person to have contact with the victim, he was the first person
      on the scene after the rape, and the responding officers considered his
      behavior to be suspicious. Investigator Jones obtained a DNA sample from
      the [Petitioner] by swabbing the inside of his cheeks. She sent the victim’s
      sexual assault kit and the [Petitioner’s] oral swabs to the Tennessee Bureau
      of Investigation (“TBI”) laboratory in Nashville for comparison. She said
      the victim gave her a “supplemental description” that her assailant was dark-
      skinned and five feet, ten inches tall.

             ....

             Sara Shields, a DNA analyst at Bode Technology, testified that she
      analyzed the evidence received from the TBI regarding this case. She used
      the victim’s blood sample and the [Petitioner’s] oral swabs to create DNA
      profiles for comparison to the evidence. Ms. Shields testified that the
      victim’s vaginal swab, her panties, the towel, and the bedsheets contained
      two DNA profiles, that of the victim and that of the [Petitioner]. She testified
      that the possibility that any person was the source of the male DNA profile,
      other than the [Petitioner], exceeded the current world population.

             ....

              The [Petitioner] testified that he did not rape the victim nor did he
      enter her home without permission. He said that between 10:00 a.m. and
      11:00 a.m., on June 30, 2006, he had consensual sex with the victim at her
      apartment. He did not use a condom, and afterwards, he washed with a towel
      in her bathroom. The [Petitioner] testified that he and the victim had been in
      an ongoing sexual relationship since he graduated from high school. . . . The
      [Petitioner] said that he cooperated with the police in their investigation by
      giving his consent for them to take his DNA and answering all of their
      questions.

Newt Carter v. State, No. W2013-00506-CCA-R3-PC, 2014 WL 1669957, at *1-2 (Tenn.
Crim. App., at Jackson, Apr. 25, 2014), perm. app. denied (Tenn. Aug. 27, 2014). For
these crimes, the trial court sentenced the Petitioner as a Range I, standard offender to
twenty years to be served at 100 percent for the aggravated rape to be served consecutively
to five years at thirty percent for the aggravated burglary. Id. at *1.


                                             3
       The Petitioner filed a direct appeal, claiming that the evidence was insufficient to
sustain his convictions. State v. Newt Carter, No. W2009-00600-CCA-R3-CD, 2010 WL
2349207, at *1 (Tenn. Crim. App., at Jackson, June 11, 2010). This court affirmed the
judgments, and our supreme court denied permission to appeal. Id. Thereafter, the
Petitioner filed a petition for post-conviction relief, which the post-conviction court
ultimately denied after two hearings. Newt Carter, No. W2013-00506-CCA-R3-PC, 2014
WL 1669957, at *6. On appeal, this court affirmed the denial of relief, and the Tennessee
Supreme Court further denied review of his claims. Id. at *9.

       The Petitioner proceeded to file, pro se, a motion to reopen his post-conviction
petition, claiming that Nunley v. State, 552 S.W.3d 800 (Tenn. 2018), created a retroactive
constitutional right to introduce newly discovered evidence of the transcript of closing
arguments at his trial. The State responded with a motion to dismiss, alleging that Nunley
did not establish a new constitutional right, and that the Petitioner’s claims in the motion
were waived for not having been raised on direct appeal.

       The post-conviction court held a hearing on the motion to reopen, during which the
parties presented the following evidence: the Petitioner testified that he was convicted in
2008. Following his jury trial, the Petitioner filed an appeal through a legal aid. The
Petitioner stated that he did not have access to the transcript from his trial at the time and
that he received an incomplete copy of the transcript in 2009 or 2010, but it did not include
closing arguments. The Petitioner testified that he made every effort to obtain the missing
portion by contacting the clerk and the judge and received it in 2021. He testified that he
had “problems” with the language used during the closing arguments, specifically the
reference to him as a “liar,” but he stated that his attorney did not object at the time.

       The Petitioner stated that he did not raise the issue of prosecutorial misconduct
during closing arguments in his direct appeal because he did not have the transcript at the
time of the appeal.

       At the conclusion of the hearing, the post-conviction court stated:

               I have reviewed for purposes of today’s motion to reopen the old post-
       conviction case of C-11-282, the entire record. I have looked into the
       underlying criminal matter, and I’ve looked into the post-conviction file and
       considered the petition, the motion itself filed by [the Petitioner], and also
       the response filed the State. I’ve heard the sworn testimony today of [the
       Petitioner], and I’ve considered the arguments of Counsel, particularly the
       state’s motion to dismiss for the reason stated. . . . . So, it appears, [that the
       Petitioner], as the State alluded to, is proceeding on the first part -- some
       appellate court establishing a constitutional right, because this transcript
       deals with the issue of the closing argument. Now, Mr. Joseph Howell did
                                              4
       take over for appeal in the criminal case on behalf of [the Petitioner]. . . . Mr.
       Howell got the transcripts of the trial. I signed an order for Mr. Howell to
       get those transcripts, so he did get the transcripts.

              ....

               Now, when I looked at the specifics of the Statute 40-30-117, and I
       looked to the first part that [the Petitioner] is relying upon. He’s claiming
       that the Nunley case . . . established some new constitutional right of some
       sort. . . . . I agree that the Nunley case does not establish a new right. It
       really deals with, as the State pointed out, Brady material and Brady claims,
       not new constitutional rights. . . . . I also, in conjunction with that in making
       my ruling, agree with the state as they pointed out in questioning the
       [P]etitioner. Mr. Carter was present the whole time and has had opportunities
       from years back to talk to Mr. Howell in the criminal appeal, talk to Mr.
       Howell in the post-conviction case, and discuss any issues on any allegations
       regarding closing argument. It’s not a new thing. It’s not a newly discovered
       thing, and he had the benefit of counsel to do that.

               So, again, considering the Nunley ruling that the statute itself, TCA
       40-30-117, and the fact that [the Petitioner is] proceeding only under that
       first part, establishing a constitutional right that did not exist in the Nunley
       case, and how it does not apply to this case, and all the time that’s transpired
       that the [P]etitioner had to obtain the transcript, if he felt like he needed it,
       the Court must deny the motion to reopen. It is not newly discovered. It is
       not a constitutional right created that did not exist at the time of his trial.

       It is from this judgment that the Petitioner appeals.

                                         II. Analysis

        On appeal, the Petitioner argues that the post-conviction court erred when it denied
his motion to reopen post-conviction proceedings based on the newly discovered evidence
of the transcript of the closing arguments at his trial. The State responds that this court
lacks jurisdiction to consider the Petitioner’s motion to reopen post-conviction proceedings
because the Petitioner failed to comply with the procedures for seeking review of a motion
to reopen a petition for post-conviction relief. The State also responds that the Petitioner’s
claim is not based on a retroactive constitutional right that has been newly established. We
agree with the State.

       The grounds for reopening a petition for post-conviction relief are narrow:

                                               5
       (a) A petitioner may file a motion in the trial court to reopen the first post-
       conviction petition only if, as relevant here, the following applies:

              (1) The claim in the motion is based upon a final ruling of an
              appellate court establishing a constitutional right that was not
              recognized as existing at the time of trial, if retrospective
              application of that right is required. The motion must be filed
              within one (1) year of the ruling of the highest state appellate
              court or the United States supreme court establishing a
              constitutional right that was not recognized as existing at the
              time of trial;

       (b) The motion must set out the factual basis underlying its claims and must
       be supported by affidavit. The factual information set out in the affidavit
       shall be limited to information which, if offered at an evidentiary hearing,
       would be admissible through the testimony of the affiant under the rules of
       evidence. The motion shall be denied unless the factual allegations, if true,
       meet the requirements of subsection (a). If the court grants the motion, the
       procedure, relief and appellate provisions of this part shall apply.

T.C.A. § 40-30-117(a)-(b) (2018).

        A post-conviction court’s denial of a motion to reopen a post-conviction petition
does not afford a petitioner an appeal as of right, see Tennessee Rule of Appellate
Procedure 3(b), rather, such denial may be challenged on appeal only by the filing of an
application for permission to appeal no later than thirty days after the denial by the post-
conviction court. T.C.A. § 40-30-117(c); Tenn. Sup. Ct. R. 28, § 10(B). There are four
requirements for an appeal from a motion to reopen to be considered: (1) the timeliness of
filing, (2) the place of filing, (3) the application to be filed, and (4) the attachments to the
application. Graham v. State, 90 S.W.3d 687, 689 (Tenn. 2002). “In general, the contents
of an application for permission to appeal must include the date and judgment from which
the petitioner seeks review, the issue which the petitioner seeks to raise, and the reasons
why the appellate court should grant review.” Id. at 691. Whether a notice of appeal
satisfies the requirements of an application for permission to appeal is a matter of substance
over form. Id. The four statutory requirements are mandatory. Timothy Roberson v. State,
No. W2007-00230-CCA-R3-PC, 2007 WL 3286681, at *9-10 (Tenn. Crim. App., at
Jackson, Nov. 7, 2007), perm. app. denied (Tenn. Apr. 14, 2008).

       In the present case, the Petitioner has failed to comply with the statutory
requirements for seeking appellate review. Specifically, the Petitioner failed to file an
application for permission to appeal the denial of his motion, as required by Tennessee
Code Annotated section-30-117(c) and Tennessee Supreme Court Rule 28, § 10(B). As
                                           6
the notice of appeal filed by the Petitioner does not substantially comply with the
procedural requirements set out in the statute and corresponding rule, it is insufficient to
vest this court with jurisdiction.
                                     III. Conclusion

       Because the Petitioner failed to comply with the statutory requirements for seeking
discretionary review of the denial of his motion to reopen the post-conviction petition, we
lack jurisdiction in this case. Accordingly, the appeal is dismissed.

                                             ____________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                             7